DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation wherein the first wiring structure includes a first conductive portion and a second conductive portion each arranged in a recess of the first insulating film, and the second wiring structure includes a third conductive portion and a fourth conductive portion each arranged in a recess of the second insulating film, and the first conductive portion, the second conductive portion, the third conductive portion and the fourth conductive portion are arranged in the area in a plan view from above the first chip, wherein the first conductive portion and the third conductive portion are bonded in a bonded surface, the second conductive portion and the fourth conductive portion are bonded in the bonded surface, and the first insulating film and the second insulating film are bonded in the bonded surface, wherein at least first one of the first plurality of semiconductor elements and at least first one of the second plurality of semiconductor elements are electrically connected via the first conductive portion and the third conductive portion, wherein at least second one of the first plurality of semiconductor elements and at least second one of the second plurality of semiconductor elements are electrically connected via the second conductive portion and the fourth conductive portion, and wherein a shortest distance between the second one of the first plurality of semiconductor elements and the second one of the second plurality of semiconductor elements is longer than a shortest distance between the first one of the first plurality of semiconductor elements and the first one of the second plurality of semiconductor elements, in all of the claims which is not found in the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        5/16/22